1 Reported in 156 P.2d 640.
An airplane which was constructed in the plant of Boeing Aircraft Company, while on a trial flight February 18, 1943, in sole charge of employees of the aircraft company, crashed onto the meat-packing plant of Frye  Company at Seattle, Washington. As a result of the crash and the immediately ensuing fire, all of the members of the crew of the airplane and twenty employees of Frye  Company were killed and twelve were injured. Claims by dependents of those workmen who had suffered death and claims by injured workmen were filed with the department of labor and industries of this state and were allowed in varying amounts.
Boeing Aircraft Company and Frye  Company were employers engaged in extrahazardous industry under the state *Page 425 
workmen's compensation act, and at the time of the accident the employees of both companies were engaged in extrahazardous employment. The aircraft company was a contributor to the industrial insurance fund under class 34-3 as a manufacturer of airplanes. Frye  Company and the other interveners were contributors to the industrial insurance fund as members of class 43-1. The aircraft company and interveners had paid all payroll premiums due and had fully complied with the requirements of the industrial insurance statute.
The director of the department of labor and industries directed the supervisor of industrial insurance, March 20, 1943, to transfer all charges for death and injuries suffered by Frye 
Company employees from the meat-packing industry, class 43-1, to the airplane manufacturing industry, class 34-3, to which latter class Boeing Aircraft Company was the sole contributor.
Frye  Company's meat-packing plant, which was the scene of the accident, is located in the southern portion of the city of Seattle, two or three miles north of Boeing Aircraft Company's manufacturing plant. There has never been any factual or legal relationship between Boeing Aircraft Company and Frye  Company, each company being engaged in an industry entirely different from that in which the other is engaged.
June 14, 1943, the joint board of the department, before which the matter was brought upon the aircraft company's objection to the order to transfer charges for deaths and injuries suffered by Frye  Company's employees to the airplane manufacturing industry, sustained the ruling of the director. From that order, the aircraft company appealed to the superior court for King county, whereupon Frye  Company, by leave of court, intervened in the proceeding, as did Armour  Company, a corporation engaged in the business of packing meat, and four other corporations belonging to the same classification. The interveners were interested in the proceeding by reason of the fact that, if the cost of the accident were charged by the department *Page 426 
to class 43-1, they would all be required to bear proportionate parts of the payments to the fund.
Trial of the cause to the court resulted in entry of a judgment confirming the order of the joint board, which affirmed the order of the director of the department charging class 34-3 with the workmen's compensation costs of the accident and dismissing the appeal of the aircraft company from the order above described. Boeing Aircraft Company appealed.
At the threshold of this appeal is the motion of respondents Frye  Company and James Henry Packing Company to strike the statement of facts for the reason that same was not filed in the office of the clerk of the superior court until the ninety-first day after the entry of the judgment from which the appeal is prosecuted, or one day too late.
[1] It is not material whether the motion to strike the statement of facts is granted, as a statement of facts is not necessary in cases of this character. Under the statute (Rem. Rev. Stat., § 7697 [P.C. § 3488]) we held in Murray v.Department of Labor  Industries, 151 Wn. 95, 275 P. 66, andDry v. Department of Labor  Industries, 180 Wn. 92,39 P.2d 609, that an appellant would not be permitted on the hearing in the superior court to offer, and the court was forbidden to receive in support of the appeal from the department, evidence or testimony other than, or in addition to, that offered before the joint board or included in the record filed by the department. The departmental record was duly filed in the superior court and, upon appeal from the department, became a part of the record therein. It is properly in the record before this court to which it was brought as a part of the transcript on appeal.
We held in Reid v. Department of Labor  Industries,194 Wn. 108, 77 P.2d 589, where, as in the case at bar, it appeared that the cause was submitted to the trial court upon the departmental record, that we had before us all the evidence upon which the court functioned, therefore no statement of facts was necessary. One year subsequent to the filing of our opinion inReid v. Department of Labor  Industries, supra, the legislature enacted a statute (Laws *Page 427 
of 1939, chapter 184, p. 579, Rem. Rev. Stat. (Sup.), § 7697-2 [P.C. § 3488-21]) which provides that, in appeals to the superior court from any order, decision or award of the joint board of the department of labor and industries, no party to the appeal shall be permitted to introduce evidence in court in addition to that contained in the departmental record. The statute prohibits the introduction of any evidence by any party upon the trial in the superior court, hence we have before us all the evidence upon which the court could legally function.
As the only facts that may be considered are in the departmental record, which is before this court, a statement of facts is unnecessary to enable us to consider questions of fact; and, in any event, the sole question raised by this appeal is one of law. It is clear that the conclusions of law and the judgment are not supported by the findings of fact, which are as recited herein.
Certain employees of Frye  Company, a corporation within the extrahazardous employment classification, were killed and others injured as the result of the crashing onto the plant of Frye 
Company of an airplane belonging to and under the control of Boeing Aircraft Company, a corporation, which was also within the extrahazardous employment classification. Both corporations had complied with provisions of the workmen's compensation act, which affords an employer immunity from suit by a workman injured while in the course of extrahazardous employment. Under the foregoing facts, should the cost experience of the accident be charged to Frye  Company, the employer of the workmen killed or injured, and its class of employers, or to the third-party employer, appellant aircraft company and its class?
[2] It is clear from a reading of the workmen's compensation act and our opinions interpreting same that every hazardous industry within the purview of the workmen's compensation act should bear the burden arising out of injuries to its employees regardless of the cause of injury, and that it was never contemplated that each class should be liable for the accident caused by such class, but that *Page 428 
each class as the statute provides shall meet and be liable for the accidents occurring in such class.
Industrial insurance was introduced into our statutory law by Laws of 1911, chapter 74, p. 345, which is an act relating to compensation of injured workmen. Section 1 of the statute cited declares the act to be an exercise of the police and sovereign power of the state and recites the unfortunate conditions which demanded remedial action by the legislature. The statute was first considered by us in State ex rel. Davis-Smith Co. v.Clausen, 65 Wn. 156, 117 P. 1101, 37 L.R.A. (N.S.) 466, in which we said, on page 175 of our opinion, that the act was founded on the basic principle that certain defined industries, designated in the act extrahazardous, should be made to bear the financial losses sustained by the workmen engaged therein through personal injuries, and that the purpose of the act was to furnish a remedy which would reach every injury sustained by a workman engaged in any of such industries and make a sure and certain award therefor, bearing a full proportion to the loss sustained, regardless of the manner in which the injury was received.
In State v. Mountain Timber Co., 75 Wn. 581, 135 P. 645, we held that the workmen's compensation act was constitutional. The United States supreme court in Mountain Timber Co. v.State, 243 U.S. 219, 61 L.Ed. 685, 37 S.Ct. 260, Ann. Cas. 1917D, 642, affirmed our decision.
In Stertz v. Industrial Ins. Commission, 91 Wn. 588, 594,158 P. 256, Ann. Cas. 1918B, 354, after stating that our act was one of the most liberal in scope of all forms of compulsory insurance we said:
"Ours is not an employer's liability act. It is not even an ordinary compensation act. It is an industrial insurance statute. Its administrative body is entitled the industrial insurance commission. All the features of an insurance act are present."
The statute (Laws of 1911, chapter 74) as originally adopted provided that each workman who was injured, "whether upon the premises or at the plant, or, he being in the course of his employment, away from the plant of *Page 429 
his employer" was entitled to compensation. In Stertz v.Industrial Ins. Commission, supra, we permitted recovery in the case of a foreman on a logging train who was shot by a discharged employee of the logging company. We stressed the importance of the concept of liability imposed on the employer, regardless offault, in the following language:
"For instance, let a machine which was excellently made, excellently inspected, and excellently operated cause injury by capricious action contrary to all human experience, in a word let nobody be to blame, a servant under the common law could not recover for the master had not been at fault. Yet that this act means to give compensation in just such a situation can never be questioned. We start accordingly with liabilities before unknown, `a sure and certain relief for workmen regardless of questions of fault.'"
It will be observed from a reading of that opinion that we were of the view that the legislature deliberately avoided the qualification upon recovery that injury "must arise out of the employment."
In the original statute (Laws of 1911, chapter 74, pp. 346, 349, § 3), it is provided
". . . That if the injury to a workman occurring away from the plant of his employer is due to the negligence or wrong of another not in the same employ, the injured workman, or if death result from the injury, his widow, children, or dependents, as the case may be, shall elect whether to take under this act or seek a remedy against such other, . . ."
The foregoing proviso was not changed until 1927, when by Laws of 1927, chapter 310, § 2, p. 816, the portion of § 3 of the original statute reading "occurring away from the plant of his employer" was deleted. In 1929, the statute (Laws of 1929, chapter 132, p. 327, Rem. Rev. Stat., § 7675 [P.C. § 3470]) was amended by the addition of a proviso to the proviso as follows:
"That no action may be brought against any employer or any workman under this act . . . if at the time of the accident such employer or such workman was in the course of any extrahazardous employment under this act." *Page 430 
By reason of the foregoing limitation, the injured workmen or dependents of deceased employees of Frye  Company had no right of action against appellant aircraft company. The claims of those employees or their dependents were allowed under the act without challenge and are not in any way material to the question presented by this appeal. The fact that the injury or death to employees of Frye  Company did not "arise out of" any hazard inherent in the meat-packing industry, would not be a logical basis for denial of compensation awards. It is sufficient that they were injured in the course of their employment.
Since 1911, § 4, p. 352, of the original statute, and now found in Rem. Rev. Stat. (Sup.), § 7676 [P.C. § 3471], has never been substantially amended and now reads as follows:
"For the purpose of such payments into the accident fund, accounts shall be kept with each industry in accordance with the classification herein provided and no class shall be liable for the depletion of the accident fund from accidents happening in any other class. Each class shall meet and be liable for the accidents occurring in such class. The fund thereby created shall be termed the `accident fund' which shall be devoted to the purpose specified for it in this act."
In 1931, the legislature, without alteration in any way of the foregoing provision, provided a more detailed basis for computing the premium contributions of the employers to the accident fund. For the first time since the adoption of the act in 1911, the department was required to take into account, as one consideration in arriving at a given class premium, the cost experience of such employer and the class to which he contributed and:
". . . in so computing the cost experience of any employer the fixed sum of four thousand dollars ($4,000) shall be charged against his experience for each injury resulting in the death or total permanent disability of a workman instead of the actual cost to the accident fund of such injury. The actual rate or per cent of payroll which any employer shall be required to pay for the accident fund shall be twenty-five per cent (25%) of the basic rate, plus seventy-five per cent (75%) of the employer's cost rate for each one hundred dollars ($100) of payroll over the *Page 431 
two year period next preceding the then last September first, but in no case shall the total rate exceed one hundred seventy-five per cent (175%) of the basic rate. If any employer shall operate more than one plant or establishment a premium rate shall be determined for each plant or establishment according to its experience cost." Laws of 1931, chapter 104, p. 299.
By Laws of 1937, chapter 89, p. 347, the fixed sum was increased to forty-five hundred dollars, which amount was to be charged to the employer's cost experience at the time of the accident in question.
"The actual premium rate which any employer shall be required to pay for the accident fund shall be forty per cent (40%) of the basic rate, plus sixty per cent (60%) of the employer's cost rate for each workman hour reported by him during each fiscal year over the five-year period next preceding the then last September first, but in no case shall the total rate exceed one hundred sixty per cent (160%) of the basic rate."
By the workmen's compensation act, all common-law forms of action which might arise by reason of an injury to an employee while in the scope of his employment in extrahazardous industry were abolished; however, certain statutory causes of action were specifically created by the workmen's compensation statute.Denning v. Quist, 160 Wn. 681, 296 P. 145. From 1911 to 1927, an employee who was injured at the plant of his employer did not have a cause of action against either his employer, unless the latter was in default under the workmen's compensation statute, or any negligent third person. Robinson v. McHugh,158 Wn. 157, 291 P. 330.
From 1927 to 1929, an injured employee had an election, if injured as a result of the negligence of another person not in the same employ, to take under the statute or to sue such negligent third person. In 1929, this statutory right of action against third persons was withdrawn as against workmen or employers likewise engaged in extrahazardous industry and contributors to the accident fund. Laws of 1929, chapter 132, p. 327. *Page 432 
In State ex rel. Davis-Smith Co. v. Clausen, 65 Wn. 156,117 P. 1101, 37 L.R.A. (N.S.) 466, the principle of the workmen's compensation act that each industry shall bear its own losses is stressed. In Zappala v. Industrial Ins. Commission,82 Wn. 314, 144 P. 54, L.R.A. 1916A, 295, it will be noted that we again emphasized the principle embodied in the workmen's compensation act that every hazardous industry within the purview of the act should bear the burden arising out of injuries to its employees regardless of the cause of the injury. See, also, Peetv. Mills, 76 Wn. 437, 136 P. 685, L.R.A. 1916A, 358, andPacific Iron  Metal Co. v. Department of Labor  Industries,13 Wn.2d 419, 125 P.2d 301.
[3] The ruling of the director, which was affirmed by the judgment of the trial court, injects into this principle an added consideration which has no place in the workmen's compensation statute. The statute provides that each class shall meet and be liable for the accident occurring in such class. The director of the department and the trial court, it is evident, were of the view that, appellant aircraft industry having caused the accident, the accident occurred in the aircraft industry; that is to say, by such construction the director of the department and the trial court have amended the statute to provide that each class shall meet and be liable for the accident caused by such class.
This is in contravention of the statute. Had the legislature intended that causation should be the basis for charging the accident fund with the costs of an accident, it would have accomplished such result by substituting the language "caused by any other class" instead of "happening in any other class." The statute plainly provides that no class shall be liable for the depletion of the accident fund from accidents happening in any other class. The fact that many employees were killed and injured by the crashing of appellant's airplane onto the plant of Frye 
Company, does not warrant the assertion of the director of the department that the situation was without precedent, nor does it lend comfort to the trial court in its observation that the director's duty was rendered more difficult by the reason *Page 433 
of the great loss of life and by reason of the absence of clear precedent by which to guide the director's official action.
As argued by counsel for appellant, there have been other cases of injury to workmen under the statute as the result of the negligence of third parties. See Robinson v. McHugh, supra;Denning v Quist, supra; Weiffenbach v. Seattle, 193 Wn. 528,76 P.2d 589; and Koreski v. Seattle Hardware Co., 17 Wn.2d 421,  135 P.2d 860. The statute does not authorize, nor are we aware of any opinion of this court authorizing, abandonment of the prior practice of charging the cost of an injury to the class of an employer whose workman was injured or killed. The practice of charging the cost experience of the employer whose workman was injured or killed, and the class fund to which he contributed irrespective of cause, has been uniformly accepted by prior directors and industry as the correct interpretation to be placed upon this statutory mandate.
While the director did not, nor did the court, state that the transfer of charges against appellant's cost experience was based upon negligence or absolute liability, it is patent that the director and the court were of the view that the department of labor and industries was clothed with authority to proceed upon the principle that justice so demanded merely because of the magnitude of the catastrophe. The workmen's compensation statute does not grant any such authority to the director or to the department itself.
We referred above to the statute (Laws of 1931, chapter 104, p. 297, Rem. Rev. Stat., § 7676) which provides a method of computing each class and sub-class premium by taking into consideration each employer's previous five-year class cost experience and the previous two-year class cost experience, as well as the then condition of the class fund. Individual employers, by reason of their cost experience, may be assessed higher premium rate than the basic rate for the class in which they are contributors. In State ex rel. Crabb v. Olinger,196 Wn. 308, 82 P.2d 865, we stated that this "merit system" was established for *Page 434 
the purpose of more nearly providing that each employer shall bear the cost of accidents in his own plant.
A reading of the entire statute will disclose that the responsibility of the employer is predicated upon and related to his own workmen. The statute (Rem. Rev. Stat. (Sup.), § 7676) requires each employer under the act to make a monthly payroll report showing the aggregate number of workmen hours during which workmen were employed by him etc., and each employer is required to pay a certain number of cents for each man hour worked by the workmen in his employ. The conclusion of the trial court that the statute requires the charging against the employer's experience who was primarily responsible for its occurrence, is not sound.
As stated above, prior to 1927, an employee injured at his employer's plant had no right of action against any third person. From 1927 to 1929, the employee covered by the act, if injured either away from or at the plant, could elect to take under the statute or sue a negligent third party. Since 1929, an injured employee could sue a negligent third person only if such person was not an employee or employer under the coverage of the statute. In State v. Cowlitz County, 146 Wn. 305,262 P. 977, the employee elected to take under the statute, then assigned his cause of action to the industrial insurance commission. The state thereupon brought an action to recover over against Cowlitz county in the amount by which the accident fund had been depleted. The state prevailed. That recovery was doubtless credited back to the class account of the employer involved, and such class therefore suffered no cost experience by reason of the accident.
In 1929, this privilege was withdrawn as to other workmen and the employers likewise under the statute. Industry acquired, under the 1929 statute, an immunity from common-law actions with potentially larger damage claims in exchange for its assumption, in the aggregate, of limited responsibility to its employees without fault. Weiffenbach v. Seattle, supra. If a truck operated by an employer in the meat-packing industry is the cause of an injury to an *Page 435 
employee in another extrahazardous industry, the employer in the meat-packing industry would nevertheless be immune from common-law liability.
Under the workmen's compensation act, all civil causes of action for personal injuries sustained in an industrial accident arising out of extrahazardous employment are abolished except in those cases where the act expressly preserves or creates a right of action; and in such cases the rights of action are purely statutory, and not common-law, rights. An employer who complies with the terms of the workmen's compensation act is entitled to all of its benefits, including immunity from liability for negligently injuring the employee of another employer. A workman, under the workmen's compensation act at the time he was injured through the negligence of an employee of another company, may not maintain an action against the company the negligence of whose employee or employees caused the injuries, where that company had complied with the provisions of the act which affords immunity from suit in such circumstances. Koreski v. Seattle HardwareCo., supra.
As there is no protection granted to the members of one class from the negligence or carelessness of a fellow member of that class, so there is no protection from the effects of negligence of one industry upon another and unrelated industry. That this result was intended by the legislature, is clear from the unambiguous language of the proviso (Rem. Rev. Stat., § 7675) which prohibits an employee under the act from bringing an action for injuries received at the hands of a third party if that party is an employer under the act. The position of respondents that the limitation against suing employers under the act (Laws of 1929, p. 325) is not applicable to the facts in the case at bar, for the reason that appellant is not being sued, is not tenable. The inescapable consequence of the 1929 amendment may not be ignored. Until the amendment of 1929, the injured workman had an election to take under the act or sue a third-party employer. If he elected to take under the act, the state as assignee could sue, but only to the extent that the accident fund had sustained a loss. If the argument of *Page 436 
respondents is correct, the state would not have had to sue as it did in State v. Cowlitz County, supra, but in the guise of ascertaining the proper class the state could have determined that Cowlitz county, while not the employer of the injured plumber, was, nevertheless, the employer whose cost experience was to be charged.
We reiterate that the statute is plain and unambiguous. The 1929 amendment repealed the right of a workman under the act to sue, or the state to sue as assignee, a third-party employer also under the act. Prior to 1929, the employer's cost experience was protected by his employee or the state, because any recovery against a third-party employer resulted in a credit back to the employer's class fund, thereby eliminating any cost experience which would otherwise accrue.
The director's ruling as affirmed by the joint board and the trial court is erroneous. The accident happened in both the meat-packing and airplane manufacturing classes. Each class under the statute must meet and be liable for the costs sustained in their respective classes. The transfer of the charges solely to the airplane manufacturing class is in contravention of the workmen's compensation statute.
The judgment is reversed, and the cause is remanded with instruction to the superior court to direct the director of the department of labor and industries to enter an order in harmony with the foregoing.
BLAKE, ROBINSON, SIMPSON, MALLERY, and GRADY, JJ., concur.